DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows and the changes included below are based on the interview with applicant's representative on 05/03/2021:  
In the claims:
***Note: all unlisted claims remain unchanged***

Claim 1. (Currently Amended) A hockey stick, comprising: a shaft that includes an upper portion, a lower portion, and a transition portion disposed between the upper portion and the lower portion, the upper portion including an upper end, wherein a line that is tangent to the upper end is non-linear with the lower portion and is substantially parallel with the lower portion, and wherein a midpoint of the shaft along a length dimension of the shaft is included in at least one of the lower portion and the transition portion; and a blade that extends from the lower portion of the shaft; wherein, when the hockey stick is viewed from a viewing position with the blade generally extending toward , wherein the transition portion includes the midpoint of the shaft, and the blade is integrally formed with the shaft and extends from the lower portion of the shaft with a blade curvature that defines a forehand direction and a backhand direction, the lower portion of the shaft being laterally offset in the backhand direction relative to the upper portion of the shaft due to the transition portion of the shaft such that an upper backhand sidewall of the upper portion, which faces in the backhand direction, is positioned further in the forehand direction than both the blade and a lower forehand sidewall of the lower portion, which faces in the forehand direction.


Claim 16. (Canceled) 


Allowable Subject Matter
Claims 1-15, 17-21, and 41-68 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record (Ubriaco (5853338), Thomas (4795153), Dolan (5456463), Curtis (4544157), Borgen (4629190)) does not teach the recitation in claim 1 of “the transition portion includes the midpoint of the shaft, and the blade is integrally formed with the shaft and extends from the lower portion of the shaft with a blade curvature that defines a forehand direction and a backhand direction, the lower portion of the shaft being laterally offset in the backhand direction relative to the upper portion of the shaft due to the transition portion of the shaft such that an upper backhand sidewall of the upper portion, which faces in the backhand direction, is positioned further in the forehand direction than both the blade and a lower forehand sidewall of the lower portion, which faces in the forehand direction,” the recitation in claim 44 of “a midpoint of the shaft along a length dimension of the shaft is included in at least one of the lower portion and the transition portion, the lower portion of the shaft being laterally offset in the backhand direction from the upper portion of the shaft due to the transition portion of the shaft such that the upper backhand sidewall of the upper portion is positioned further in the forehand direction than both the blade and the lower forehand sidewall of the lower portion,” and the recitation in claim 68 of “a midpoint of the shaft along a length dimension of the shaft is included in at least one of the lower portion and the transition portion such that an upper hand gripping region is located in the upper end and a lower hand gripping region is located in at least one of the lower portion and the transition portion; the lower portion of the shaft being laterally offset in the backhand 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.G./Examiner, Art Unit 3711        
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711